It was error to enter summary judgment against the plaintiffs in their action under G. L. c. 93A, for unfair and deceptive acts or practices in connection with the sale of real property to them by the defendant. The defendant asserted in his motion for summary judgment that in light of Lantner v. Carson, 374 Mass. 606 (1978), the plaintiffs’ c. 93A action could not be maintained against him. The defendant’s motion for summary judgment and the plaintiffs’ affidavits in response to the motion raise a genuine issue of material fact as to whether, under the holding of the Lantner case, the sale of real property by the defendant was a strictly private transaction, not subject to c. 93A. That question should be resolved at trial, not on a motion for summary judgment. See Community Natl. Bank v. Dawes, 369 Mass. 550, 553-556 (1976); Young v. Reed, 6 Mass. App. Ct. 18, 19 (1978).

Judgment reversed.